DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
	

Response to Arguments
Regarding claim objections
Examiner notes the claim objections of claims 5 and 10-11 are withdrawn in view of the amendments to the claims. 
Regarding 112 rejections
Examiner notes the amendments to claims 1-6 and 8-18 are withdrawn in view of the amendments to the claims, however, new 112(b) rejections are necessitated by amendment.
Regarding 103 rejections
Applicant’s arguments with respect to claim 1 regarding the focusing mode have been considered but are moot in view of the new grounds of rejection necessitated by amendment. For example, new teachings are relied upon to teach the first ultrasound is an ultrasound that is focused on treatment, and that the second ultrasound sin a ultrasound that is used to determine the treatment progress. 
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. For example, applicant argues, “Applicant submits that the cited references do not disclose the feature of grouping a plurality of cells into a plurality of groups associated with different characteristics with reference to cells” (REMARKS pg. 14-15). Examiner notes that the Wegner explicitly teaches grouping cells into a plurality of groups associated with different characteristics with reference to cells for example in [0050] which discloses one or more sub-arrays comprising any of the 64 individual transducer elements can transmit the individual, orthogonal, coded acoustic waveforms. Such individual acoustic waveforms are disclosed as having a unique (i.e. different) frequency and/or phase and/or amplitude in multiple paragraphs of the specification (e.g. Abstract,[0004], [0034], etc.). In this aspect, such grouping of a plurality of cells (i.e. sub-arrays) are associated with different characteristics with reference to the cells. 
Applicant further argues “the cited references disclose one mode, while exemplary embodiments of the present Specification consistent with claim 1 relate to one device which selects and operates one mode from among a plurality of modes, in which each mode has different settings, etc” (REMARKS pg. 14). Examiner respectfully disagrees in that Wegner explicitly recites selecting from a plurality of operating modes and setting the individual waveforms according to the selected mode (see at least [0055]-[0056]).

Claim Objections
Claims 1 objected to because of the following informalities: “output transmission electric signal” should read –output a transmission electric signal—.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 9-14, 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 12 recite the limitation “wherein each cell in each group of the plurality of groups corresponds to each beamforming processor of the plurality of beamforming processors, wherein the corresponding beamforming processor performs transmission beamforming and the reception beamforming for all cells that are included in the each group”. The limitation is unclear as it appears that a corresponding beamformer applies to each cell as opposed to all cells, therefore, it is unclear how a beamformer of one cell would perform beamforming for all cells. For examination purposes, it has been interpreted that each beamforming processor corresponds to a different group of the plurality of groups and each beamforming processor performs transmission beamforming and reception beamforming for all cells that are included the corresponding group, however, clarification is required. 
Claims 2 and 13 recite the limitation “control the transducer unit to transmit at least one of the first transmission ultrasound signal and the second transmission ultrasound signal as the focused ultrasound signal to the target”. The limitation is unclear as claims 1 and 12 have already set forth that in the focusing mode, the first transmission ultrasound signal is the focused ultrasound signal. Therefore, it appears as though this is a different focused ultrasound signal than the focused ultrasound signal of the focusing mode. For examination purposes, it has been interpreted to mean any focused ultrasound signal transmitted as the first or second transmission ultrasound signal. 
Claims 2 and 13 recite the limitation “an image”. It is unclear if this is one of the first or second images of multiple image mode, the image of the focusing mode, or the third or fourth image of the multiple voltage mode or a different image. For examination purposes, it has been interpreted to mean any image, however, clarification is required. 
Claims 10 and 11 recite the limitation “the generated image”. It is unclear if this is referring to the first, second, third, of fourth generated image, the image generated in the focusing mode, or the image of claim 2. For examination purpose, it has bene interpreted to mean any of the generated images, however, clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wegner (US 20150080725 A1) in view of Adachi et al. (20100251823 A1), hereinafter Adachi, Hossack et al. (US 6403202 B1), hereinafter Hossack, Jeong et al. (US 20090240148 A1), hereinafter Jeong, and  Takeuchi et al. (US 20040267126 A1), hereinafter Takeuchi as evidenced by Shen (US 20090131796 A1).
Regarding claims 1 and 12,
Wegner discloses a probe device (at least fig. 2A and corresponding disclosure in at least [0041]) comprising:
A matrix array analog front end (AFE) (at least fig. 2A (207-209 and 212-213) and corresponding disclosure in at least [0045]-[0046], [0049] and [0052]) comprising a plurality of cells (See at least fig. 2A (1-I)) and configured to output transmission electric signal corresponding to each of the plurality of cells ([0046] which discloses an electronic signal (e.g. radio frequency waveforms) generated from waveform synthesizer and beam controller 208 and further teaches at least one beam controller element on each line of the I number of array beam controllers (i.e. for each of the plurality of cells). Examiner notes the signals generated by the waveform generator are transmission signals) and to receive a reception electric signal corresponding to each of the plurality of cells ([0052] which discloses individual received (analog) RF waveforms (i.e. electric signals) can be modified by Pre-amplifier Module 212 and [0048] which discloses the X array elements can be configured to receive a returned acoustic waveform corresponding to the individual orthogonal waveforms), 
A transducer unit (at least fig. 2A (211) and corresponding disclosure in at least [0047]) configured to transduce the transmission electric signal outputted from each of the plurality of cells into at least one of a first transmission ultrasound signal (at least fig. 1D (131a) and corresponding disclosure in at least [0039]) and a second transmission ultrasound signal (at least fig. 1D (131b) and corresponding disclosure in at least [0039])) and to transduce a reception ultrasound signal into the reception electric signal ([0048] which discloses the X array elements are configured to receive a returned signal and convert (i.e. transduce) it to an analog RF waveform); 
A plurality of beamforming processors (at least fig. 2A (208) and corresponding disclosure in at least [0046] which discloses the waveform synthesizer and beam controller includes a waveform synthesizer element and beam controller element on each line of the I number of array waveform synthesizers and beam controllers);
and 
A processor (at least fig. 2A (200) and corresponding disclosure in at least [0041]) configured to:
Based on a selected mode among a plurality of modes ([0055] which discloses a list of modes which may be selected by the user), provide one among a first pulse and a second pulse to the plurality of beamforming processors ([0056] which discloses the mode of operation can be selected by a user and based on the selected operation mode, the System Controller 202 can command the Waveform generator 207 to issue a digital message/data to the waveform generator 207. Examiner notes such a digital message/data and [0045] which discloses the waveform generator can be a function generator or arbitrary waveform generator which generates waveforms for the beamformers 208 to synthesize) 
group the plurality of cells (at least fig. 1D (130) and corresponding disclosure in at least [0039] examiner notes the array elements would necessarily correspond to the plurality of cells and [0049] which discloses the system controller 202 addresses the portions and scanning positions to produce the synthetic apertures) into a plurality of groups (at least fig. 1D (Sub 1, Sub 2, … Sub N) and corresponding disclosure in at least [0039])
wherein the plurality of groups (Sub 1 , Sub 2,… Sub N)includes a first group (Sub 1) associated with a first characteristic (Examiner notes the waveform 131a associated with the first sub group (Sub 1) comprises a first characteristic of at least a unique frequency and a corresponding phase as disclosed in the abstract) and 
a second group (Sub 2) associated with a second characteristic (Examiner notes the waveform 131b associated with the second sub group (Sub 2) comprises a second characteristic of at least a unique frequency and a corresponding phase as disclosed in the abstract) different from the first characteristic (Examiner notes the individual waveforms comprise unique frequency characteristics and a corresponding phase which would be different from the other waveforms)
control all cells of the first group for outputting the first transmission ultrasound signal (131a) having the first characteristic ([0050] which discloses one or more sub-arrays comprising any of the 64 individual transducer elements can transmit the individual, orthogonal, coded acoustic waveforms. Examiner notes that all of the cells in sub 1 would transmit the first ultrasound signal 131a), and
control all cells of the second group for outputting the second transmission ultrasound signal (131b) having the second characteristic ([0050] which discloses one or more sub-arrays comprising any of the 64 individual transducer elements can transmit the individual, orthogonal, coded acoustic waveforms. Examiner notes that all of the cells in sub 2 would transmit the second ultrasound signal 131b),
wherein each cell in each group of the plurality of groups corresponds to each beamforming processor of the plurality of beamforming processors (Examiner notes that each cell (1-I) and therefore each cell in each group corresponds to each beamforming processor (2081-208I) See at least fig. 2A) 
wherein the first group (Sub 1) is included in a first transmission and reception region (Sub 1) (See at least fig. 1D), the second group (Sub 2) is included in a second transmission and reception region (Sub 2) (See at least fig. 1D)
wherein the first transmission ultrasound signal and the second transmission ultrasound signal are output simultaneously through the transducer unit ([0039] which discloses the coded acoustic waveforms (i.e. 131a and 131b) can be transmitted simultaneously)
wherein the plurality of modes comprises a multiple image mode for generating a plurality of images related to a plurality of targets ([0038] which discloses receiving a plurality of returned waves corresponding to the plurality of transmitted acoustic waveforms and the received returned acoustic waveforms are converted into digital format. [0059] which discloses the digital waveform data is processed into image frames (i.e. multiple images). Examiner notes the plurality of returned waves are related to the transmission regions of the transmitted acoustic waves which are transmitted to different regions (i.e. targets)), a focusing mode for transmitting a focused ultrasound signal ([0055] which discloses exemplary modes of operation for the user to select include high intensity focused ultrasound (HIFU) as an integrated surgical therapeutic mode) and a multiple voltage mode ([0070] which discloses in some implementations, the individual mutually orthogonal, coded waveforms can be amplitude and phase-coded, wherein each unique frequency waveform includes a corresponding specific phase and amplitude associated with each unique frequency and [0056] which discloses based on the selected mode the issued waveform data can include the frequency, amplitude, and phase information of the desired frequency chips that are synthesized as the orthogonal frequency- and/or phase-coded waveforms. Examiner notes that the signals having different amplitudes would require a corresponding drive voltage to generate such an amplitude as evidenced by Shen [0036] which discloses according to the drive voltage supplied by the pulse generator the emitting elements of the probe generate a corresponding amplitude of ultrasonic signals)
wherein, based on the selected mode being the multiple image mode (Examiner notes that any mode which would perform the conversion of the received data to generate image frames as disclosed in [0059] is interpreted as the selected mode being the multiple image mode), the first transmission ultrasound signal is transmitted to a first target (See at least fig. 1D which depicts the first transmission ultrasound signal is transmitted to a first region (i.e. target)) and the second transmission ultrasound signal is transmitted to a second target (See at least fig. 1D which depicts the first transmission ultrasound signal is transmitted to a second region (i.e. target)) wherein the transducer unit receives a first reception ultrasound signal and a second reception ultrasound signal from each of the first target and the second target ([0048] which discloses the X array elements can be configured to receive a returned acoustic waveform corresponding to the individual orthogonal waveforms), the processor (200) generates a first image based on the first reception ultrasound signal and a second image based on the second ultrasound signal ([0038] which discloses receiving a plurality of returned waves corresponding to the plurality of transmitted acoustic waveforms and the received returned acoustic waveforms are converted into digital format. [0059] which discloses the digital waveform data is processed into image frames. Examiner notes a person having ordinary skill in the art would have recognized that such image frames would include at least a first image from at least the first reception ultrasound signal and at least a second image from at least the second reception ultrasound signal)
wherein, based on the selected mode being the focusing mode, a transmission ultrasound signal is the focused ultrasound signal for treatment of the target ([0055] which discloses HIFU as an integrated surgical therapeutic mode)
wherein, based on the selected mode being the multiple voltage mode (Examiner notes any mode in which the amplitude is varied between waveforms (i.e. amplitude-coded waveforms) is considered the selected multiple voltage mode), the first ultrasound signal (131a) corresponds to a first voltage level ([0072] which discloses a first waveform comprising a frequency f.sub.1 with a corresponding phase and amplitude A.sub.1. Examiner notes that the amplitude A.sub.1 would correspond with a first voltage level) corresponding to the first pulse, the second group (Sub 2) comprise a second transmission and reception region (Sub 2), the second ultrasound signal (131b) corresponds to a second voltage level (which discloses a second waveform comprising a frequency f.sub.2 with a corresponding phase and amplitude A.sub.2. Examiner notes the amplitude A.sub.2 would correspond with a second voltage level) corresponding to the second pulse, wherein the transducer unit receives a fourth reception ultrasound signal corresponding to the first voltage level and a fifth reception ultrasound signal corresponding to the second voltage level ([0048] which discloses the X array elements can be configured to receive a returned acoustic waveform corresponding to the individual orthogonal waveforms), wherein the processor generates a third image based on the fourth reception ultrasound signal, and a fourth image based on the fifth reception ultrasound signal (at least fig. 2E (261) and corresponding disclosure in at least [0058]-[0059] which discloses each received analog waveform is converted into digital format and the digital waveform data is processed into image frames. Examiner thus notes each received waveform corresponding to the individual orthogonal waveforms would be processed into at least a third image based on the fourth reception ultrasound signal and a fourth image based on the fifth reception ultrasound signal) 

	While Wegner teaches the first transmission signal and the second transmission signal may be phase coded with unique phases, Wegner fails to explicitly teach wherein the plurality of modes comprises a harmonic mode for generating a second harmonic image and, wherein, based on the selected mode being the harmonic mode, the first transmission ultrasound signal and the second transmission ultrasound signal have a phase difference of 180 degrees, the first transmission ultrasound signal is transmitted to a target through the first transmission and reception region, the second transmission ultrasound signal is transmitted through the second transmission and reception region, wherein the transducer unit receives the reception ultrasound signal from the target, and the processor generates the second harmonic image based on the reception ultrasound signal.
Adachi, in a similar field of endeavor involving ultrasound imaging, teaches a device (at least fig. 3 and corresponding disclosure in at least [0056]) comprising a plurality of cells (at least fig. 3 (1 and 2) and corresponding disclosure in at least [0054]) divided into a plurality of groups (1 and 2) wherein all cells of a first group (1) of the plurality of groups are controlled to output a first transmission ultrasound signal (at least fig. 3 (3) and corresponding disclosure in at least [0055]) having a first characteristic (at least fig. 3 (S12) and corresponding disclosure in at least [0061] which discloses voltage signal S12) and wherein all cells of a second group (2) of the plurality of groups are controlled to output a second transmission ultrasound signal (at least fig. 3 (4) and corresponding disclosure in at least [0055]) having a second characteristic (at least fig. 3 (-S12) and corresponding disclosure in at least [0062]) different from the first characteristic (Examiner notes the voltage -S12 has a phase opposite to the voltage S12 as disclosed in [0062]), wherein the first group (1) is included in a first transmission and reception region (1), the second group (2) is included in a second transmission and reception region (2), wherein the first transmission ultrasound signal and the second transmission ultrasound signal are output simultaneously ([0124] which discloses the normal-phase acoustic primary wave and the opposite-phase acoustic primary wave having the f1 and f2 components are transmitted simultaneously)
Adachi further teaches wherein the probe device is further configured to operate in a harmonic mode for generating a second harmonic ([0007] which discloses a tissue harmonic imaging which includes separating harmonics under a non-linear influence (i.e. second harmonic) and constructing an image using this signal [0140] which discloses a second harmonic signal used for harmonic imaging diagnosis), wherein the first transmission ultrasound signal (3) and the second transmission ultrasound signal (4) have a phase difference of 180 degrees ([0062] which discloses the voltage signals are in phase opposition. Examiner notes this means the phase difference between the two outputted signals 3 and 4 is necessarily 180 degrees), the first transmission signal (3) is transmitted to a target through the first transmission and reception region (1), the second transmission ultrasound signal (4) is transmitted to the target through the second transmission and reception region (2), and a transducer unit receives a reception ultrasound signal from the target, and a processor generates the second harmonic image based on the reception signal. wherein the second harmonic image is based on received ultrasound signals that are received from the target ([0108] which discloses the parametric acoustic transducer can be used for image forming in which a signal is input to a receiving circuit and converted into a video signal for displaying an image on a monitor and [0064] which discloses the transducer is driven to obtain (i.e. receive) a parametric signal which is an acoustic secondary wave ([0008]))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the device of Wegner, as currently modified, to include a second harmonic imaging mode as taught by Adachi in order to generate an image with reduced sidelobes and beamwidth (Adachi [0009] and [0078]). 

Wegner fails to explicitly teach wherein, based on the selected mode being multiple image mode, the processor detects and abnormal portion by comparing the first image to the second image. 
Hossack, in a similar field of endeavor involving ultrasound imaging, teaches comparing a first image from a first target to a second image of a second target (Col. 9 line 60- Col. 10 line 16 which discloses comparing a cross sectional area at each location to one or more adjacent or spaced cross-sectional areas and Col. 4 lines 8-19 which disclose the user designates a region of interest for determination of cross-sectional areas on a displayed ultrasound image and Col. 6 lines 4-19 which disclose the ultrasound data for obtaining each cross-section is obtained at different areas which need not overlap)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Wegner to include comparing the first image and the second image as taught by Hossack in order to identify areas of abnormality such as stenosis or constriction when imaging a vessel (Hossack Col. 1 lines 7-10). 

While Wegner teaches wherein, based on the selected mode being the focusing mode, HIFU is combined with any one or more of the convention or new modes of operation, it is unclear if the first transmission ultrasound signal and the second transmission ultrasound signal are transmitted to the target, the first transmission ultrasound signal is the focused ultrasound signal fro treatment of the target, and the second transmission ultrasound signal is an ultrasound signal for determining a progress of the treatment, wherein the transducer receives a third reception signal corresponding to the second transmission ultrasound signal from the target, and the processor generates an image regarding the progress of the treatment by the first transmission ultrasound signal based on the second transmission ultrasound signal. 
Jeong, in a similar field of endeavor involving ultrasound systems, teaches a device (at least fig. 2 (200) and corresponding disclosure in at least [00330] comprising a plurality of cells (at least fig. 2 (202) and corresponding disclosure in at least [0033]) divided into a plurality of groups (at least fig. 2 (206(1), 206(2) and 204) wherein all cells of a first group (206(1) and 2016(2)) of the plurality of groups are controlled to output a first transmission ultrasound signal (See at least fig. 2 (pulsed wave, continuous wave, or chirp signal)) having a first characteristic (PW , CW or chirp are considered a first characteristic additionally [0047] discloses 4 MHz frequency chosen for treatment) and wherein all cells of a second group (204) of the plurality of groups are controlled to output a second transmission ultrasound signal (see at least fig. 2 (coded excitation)) having a second characteristic (coded excitation is a second characteristic additionally [0047] discloses a 6MHz frequency chosen for imaging) different from the first characteristic (Examiner notes the CW, PW, and chirp signal and 4 MHz frequency are different from the coded excitation and 6 MHz frequency), wherein the first transmission ultrasound signal and the second transmission ultrasound signal are output simultaneously ([0033] which discloses simultaneous ultrasound imaging and therapy of a targeted area)
Wherein the first transmission ultrasound signal and the second transmission ultrasound signal are transmitted to a target (at least fig. 2 (1) and corresponding disclosure in at least [0033]), the first transmission ultrasound signal is the focused ultrasound signal for treatment of the target (see at least fig. 2 which shows the first transmission ultrasound focused on the target and [0033] which discloses the 206(1) and 206(2) are therapy arrays), and the second transmission ultrasound signal is an ultrasound signal for determining a progress of the treatment ([0033] which discloses the array 204 is for imaging and [0038] which discloses the array for imaging emits a coded sequence [0032] which discloses monitoring capability and [0076] which discloses the present disclosure provides simultaneous treatment and monitoring (i.e. for determining a progress of the treatment)), wherein the transducer receives a third reception ultrasound signal (at least fig. 9(b) (Rx coded signal) corresponding to the second transmission ultrasound (Examiner notes the Rx coded signal corresponds to the second coded transmission signal while the Rx therapeutic signal corresponds to the first transmission ultrasound) and a processor generates an image (at least fig. 6 (608) and corresponding disclosure in at least [0044]) regarding the progress of the treatment by the first transmission ultrasound signal based on the second transmission ultrasound signal (Examiner notes that any images during the treatment would be regarding the progress and are based on at least the second signal)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Wegner to include the focusing mode as taught by Jeong in order to provide simultaneous treatment and monitoring (Jeong [0076])

Additionally it is unclear if based one the selected mode being the multiple voltage mode, the second voltage level is lower than the first voltage level, however, because the amplitudes are different from one another a person having ordinary skill in the art would have recognized at least one voltage level being lower than the other.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Wegner, as currently modified, to include a second voltage level lower than the first voltage level in order to obtain the desired synthetic aperture image having the desired amplitude parameters. 
Additionally, Examiner notes that because the first and second group have been arbitrarily identified by the examiner, a person having ordinary skill in the art would have recognized that the first group could be identified as (Sub 2) and the second group as (Sub 1), in which case regardless of which amplitude is lower, Wegner would teach a second voltage level corresponding to a second ultrasound signal transmitted from a second group lower than a first voltage level corresponding to a first ultrasound signal transmitted from a first group.


While Wegner teaches one beam controller element on each line of the I number of array beam controllers ([0046]), Wegner fails to explicitly teach wherein the corresponding beamforming processor performs the transmission beamforming and the reception beamforming for all cells that are included in the each group. 
Takeuchi, in a similar field of endeavor involving ultrasound imaging, teaches 
A probe device (at least fig. 1 and corresponding disclosure in at least [0045]) comprising: 
A plurality of beamforming processors (at least fig. 1 (24) and corresponding disclosure in at least [0058]); 
A processor (at least fig. 1 (32) and corresponding disclosure in at least [0057]) configured to:
Group a plurality of cells (at least fig. 1 (16) and corresponding disclosure) into a plurality of groups ([0057] which discloses the transmission/reception control section 32 outputs a control signal to the switching circuit and with the control signal setting of a plurality of sub arrays is performed); 
wherein each cell in each group of the plurality of groups corresponds to each beamforming processor of the plurality of beamforming processors ([0052]-[0054] which discloses the numeral 22 indicates 5 group signal lines provided for each sub array and [0055] which discloses the transmitter section includes 5 transmitters, thereby generating 5 transmitting signals for each sub array), and the corresponding beamforming processor (24) performs transmission beamforming and reception beamforming for all cells that are included in the each group ([0058] which discloses each transmitter 38 (within the transmission/reception module 24) outputs a transmitting signal to which a predetermined delay time is added (i.e. for beamforming on transmission) and [0059] which discloses a sub phase adjusting and summing circuit 26 (i.e. for beamforming on reception) within the transmission/reception module 24). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Wegner to include beamforming processors as taught by Takeuchi in order to reduce the number of channels required for transmission/receive processing. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

The modified system would further perform the method having the corresponding steps of claim 12.

Regarding claims 2 and 13,
Wegner further teaches wherein the processor (200) is further configured to control the transducer unit to transmit at least one of the first transmission ultrasound signal (131a) and the second transmission ultrasound signal (131b) to the target ([0035] which discloses the individual waveforms are transmitted toward a target) and to generate an image based on a received ultrasound signal that is  received from the target ([0052] which discloses the digital signal converts representations of the received waveforms to form a representative image of the target medium)
	Examiner notes in the modified system, the processor would additionally control the transducer unit to transmit the first transmission ultrasound signal as taught by Jeong as the focused ultrasound signal to the target. 

Regarding claims 3 and 14,
Wegner further teaches wherein the processor (200) is further configured to control the each of the plurality of cells to adjust a frequency at least one of the first (131a) and second transmission ultrasound signal (131b) (Abstract which discloses each waveform comprises a unique frequency)

Regarding claim 9,
Wegner, as modified, discloses the elements of claim 1 as previously stated. Wegner further discloses wherein the processor (200) is configured to perform beamforming with respect to the plurality of cells (at least fig. 5B) ([0084] which discloses the waveform synthesizers can perform beamforming and dynamic beam focusing), based on at least one of a depth, a size, and a location of a target (at least fig. 5B and 5C depicts the focusing of the plurality of cells towards a target (p). Thus the beamforming performed by the processor 200 would be based on the location of such a target
Examiner notes in the modified system, the beamforming is such that the first transmission ultrasound signal is focused onto the target (Examiner notes the first transmission signal of Jeong is focused onto the target, therefore the beamforming of Wegner would focus the first transmission signal accordingly)

Regarding claim 10,
Wegner further teaches a display (at least fig. 2A (205) and corresponding disclosure in at least [0044]) wherein the processor (200) is configured to display the generated image through the display ([0059] which discloses the image frame generated by the Digital signal processor is displayed on Display 205 to the user) 

Regarding claim 11,
Wegner further teaches a communication interface (at least fig. 2A (203) and corresponding disclosure)
Wherein the processor (200) is configured to control the communication interface (203) to transmit a generated image ([0044] which discloses the data and control bus 203 lines the system controller and digital signal process to one or more display units. The communication interface 203 would necessarily transmit the generated image).

Regarding claim 16,
Wegner, as modified, teaches the elements of claim 1 as previously stated. It is unclear if the Matrix Array AFE (207-209) comprises an application-specific integrated Circuit (ASIC), however, Wegner teaches that any of the processes or logic flows described (at least fig. 2E) in the specification may be performed by an ASIC ([0171]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the Matrix Array AFE of Wegner to include an ASIC in order to perform the waveform generation, amplification, and synthesizing accordingly. Such a modification amounts to merely a simple substitution of one known processing means for another rendering the claim obvious (MPEP 2143).

Regarding claim 18, 
Wegner, as modified, teaches the elements of claim 1 as previously stated. Wegner, as currently modified, fails to explicitly teach wherein after the plurality of cells are grouped into the at least one group, the at least one processor is further configured to select the corresponding beamforming processor for each group of the plurality of groups based on a diagnosis mode. 
Nonetheless, Takeuchi further teaches wherein after the plurality of cells are grouped into the plurality of groups, the processor (32) is further configured to select the corresponding beamforming processor for each group of the plurality of groups ([0052] which discloses the switching circuit 20 selectively connects an array of element signal lines with an array of group signal lines composed of a plurality of group signal lines 22. Examiner notes that because the group signal lines 22 are what connect the groups to the beamforming processors 24, the selective connection performed by the switching circuit would necessarily select the corresponding beamforming processor for each group. Examiner further notes that the switching circuit functions under control of the processor (32) [0057]) based on a selected mode ([0014] which discloses the switching of the subarray shape patterns are performed in accordance with a beam forming condition such as a beam deflecting angle, a beam width, a beam shape etc. which would correspond to any diagnosis mode desired).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Wegner, as currently modified to include selecting the corresponding beamforming processor as taught by Takeuchi in order to provide the appropriate signals to and from the plurality of groups accordingly.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BROOKE LYN KLEIN/Examiner, Art Unit 3793  
/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793